UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2465



RODNEY VICTOR HARRIS,

                                            Plaintiff - Appellant,

          versus


BRET RADER, Property Manager, Giles County
Housing and Development Corporation; ANN
ANGERT, President of Giles County Housing and
Development Corporation and President of GPL,
Inc.; DARREN LIGHT, Vice President of GPL,
Inc.,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-572-7)


Submitted:   June 16, 2004                  Decided:   July 1, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se.       Kenneth John Ries,
JOHNSON, AYERS & MATTHEWS, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rodney Victor Harris appeals the district court’s order

dismissing his complaint alleging claims under 42 U.S.C. § 1983

(2000).   We have reviewed the record and find that this appeal is

frivolous.    Accordingly, we deny Harris’s motion for a continuance

and dismiss the appeal on the reasoning of the district court.   See

Harris v. Rader, No. CA-03-572-7 (W.D. Va. Nov. 13, 2003).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                                - 2 -